On consideration of the Motion to Dismiss Petition for Grant of Review filed by Appellate Government Counsel in the above-named case, it appearing that a copy of the decision of the Court of Military Review was served upon the accused on June 8, 1973, and that a Petition for Grant of Review addressed to this Court was placed in the mail by his counsel on August 8, 1973, and it further appearing that both the accused and counsel were, at all pertinent times, aware of the provisions of Article 67(c), Uniform Code of Military Justice, 10 USC § 867(c), limiting the time within which an accused may file such a petition, and it further appearing that no such good cause exists as will warrant relief from the default incident to failure to file the petition within the statutory time, it is, by the Court, this 25th day of September 1973,
ORDERED:
That said Motion to Dismiss Petition for Grant of Review be, and the same hereby is, granted. >
Judge Duncan would deny the Motion to Dismiss and would consider the Petition for Grant of Review on the merits.